Title: To Thomas Jefferson from George Weedon, 11 January 1781
From: Weedon, George
To: Jefferson, Thomas



Dr. Sir
Hanover Court. Jany 11. 1781.

I was honor’d with your Excellency’s Letter of Yesterday at this place. Two Hundred of Spotsylvania Militia will be here by the Afternoon, they are well arm’d and equipt, I had also embodied about 150 of the Stafford Militia besides a Body of Volunteers which are now on their march, those are also very well found. I had call’d on the Counties of Loudoun Fauquier Prince William, Fairfax Orange, Culpeper and King George, not knowing from the rapid advances of the Enemy how far they meant to penetrate; but on getting advice the Foe had retreated from Richmond, the whole were countermanded before they began their March except Spotsylvania and Stafford, the latter of which would march as Yesterday. I would now Submit it to your Excellency whether any of those Men that are on their way should be halted or not, and shall wait at this place for your Excellencies further directions on this Head. I must remark at the same time that the County of Caroline was call’d together Yesterday near 700 were assembled out of which we cou’d not arm fifty. The different Captains were order’d to Collect every Gun in the County to day and the Cols. promised me all the men they could Arm should be sent on as soon as possible. If your Excellency thinks proper to send back the Stafford Militia, should not those from Caroline come forwards, if you can send any Arms to meet them at this Place 2 or 300 Men might come forward from that County. I have order’d down a Waggon Load of Camp Kettles and Axes to this place for the accommodation of such as go on, and shall wait here for further directions either from your Excellency or Baron Steuben. I had sent an Express to the Baron informing him what I had done, and should also have wrote to your Excellency had I have known of your return to Richmond. I have had no answer from the Baron, but shall, I expect hear from him to day and shall conform to anything he or your Excellency may please to advise. Mr. Hunter’s Work’s is no doubt a grand Object as well as the Gun Factory and should the Enemy point up Potowmac
 would be in great danger, previous to my leaving Fredg: I wrote to all the Cols. of the Counties advising them to arrange and equip their Men as your Excellency may see by the inclosed Copy. If I go back shall make it my Business to see that this is comply’d with, and if any Fortification are to be thrown up for the defence of the Works I must beg your Excells. Authority for employing Engineers. I could have more fully advised your Excellency on the propriety of reinforcing Genl. Nelson with the whole of the Troops mention’d, had my Express to him return’d, but no doubt you are inform’d of his Numbers. Should they not be fully adequate to the Invasion or should there not be a prospect of his getting so from the Counties below, I should think those Men had better join him, if they only remain’d till he was strengthen’d from below. I am With high esteem Your Excellency’s Most obt. Humbl Servt.

G Weedon

